                    IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF HAWAII

GAVIN BOLOSAN, #A1055979,                   )   CIV. NO. 18-00473 JMS-WRP
                                            )
              Plaintiff,                    )   ORDER GRANTING
                                            )   (1) DEFENDANT FONSECA’S
              vs.                           )   MOTION FOR SUMMARY
                                            )   JUDGMENT, ECF NO. 15; AND
COURTNEY TANIGAWA, et al.,                  )   (2) DEFENDANT TANIGAWA’S
                                            )   MOTION FOR SUBSTANTIVE
           Defendants.                      )   JOINDER, ECF NO. 25
_______________________________             )

     ORDER GRANTING (1) DEFENDANT FONSECA’S MOTION FOR
       SUMMARY JUDGMENT, ECF NO. 15; AND (2) DEFENDANT
    TANIGAWA’S MOTION FOR SUBSTANTIVE JOINDER, ECF NO. 25

       Before the court is Defendant Kevin Fonseca’s Motion for Summary

Judgment (“Motion”) and Defendant Courtney Tanigawa’s Motion for Substantive

Joinder in Fonseca’s Motion (“Joinder Motion”). Mots., ECF Nos. 15, 25.

Defendants assert that Plaintiff Gavin Bolosan, an inmate currently incarcerated at

the Halawa Correctional Facility (“HCF”), failed to exhaust available prison

administrative remedies prior to filing this suit, as required by the Prison

Litigation Reform Act (“PLRA”), 42 U.S.C. § 1997e(a). See Mem. in Support,

ECF No. 15.

       Although given an extension of time to do so, Bolosan has not filed an

Opposition to the Motion. See ECF Nos. 18 (setting scheduling date and
providing Notice to Pro Se Litigants); 28 (noting that Bolosan’s Opposition was

late and directing him to notify the court, on or before July 12, 2019, whether he

will oppose the Motion and showing cause why he failed to meet the deadline for

filing an Opposition).

       Because Tanigawa seeks the same relief as Fonseca¯dismissal of this

action for Bolosan’s failure to exhaust administrative remedies before

commencing suit¯her Joinder Motion is GRANTED. See Mohr v. Deutsche

Bank Nat’l Tr. Co., 2019 WL 2476791, at *8 (D. Haw. June 13, 2019) (“A

substantive joinder under Local Rule 7.9 is a vehicle ‘through which a party may

seek for itself the same relief the movant seeks.’”) (citing Pascua v. Option One

Mortg. Corp., 2014 WL 4180947, at *1 n.1 (D. Haw. Aug. 20, 2014) (further

citation omitted).

       Because Bolosan fails to rebut Defendants’ Motion by showing that he

exhausted available administrative remedies prior to filing this action, and there

being no basis in the record to excuse this failure, Defendants’ Motion for

Summary Judgment is GRANTED.

                                  I. BACKGROUND

       Bolosan is in the custody of the Hawaii Department of Public Safety

(“DPS”), and seeks relief under 42 U.S.C. § 1983. He commenced this action on

                                            2
or about November 28, 2018, when he mailed his Complaint from the prison to the

court for filing. See ECF Nos. 1, 1-1. He alleged that Defendants violated his

constitutional rights under the Eighth and Fourteenth Amendments on or about

March 31, 2018, when they denied his request for a lower bunk, despite their

alleged knowledge of his need for such an accommodation.

      On January 31, 2019, the court dismissed the Complaint in part, finding that

Bolosan stated colorable claims against Tanigawa and Fonseca in their individual

capacities. Order, ECF No. 4. The court directed service on these claims only.

      On April 5, 2019, Fonseca filed an Answer to the Complaint, ECF No. 11,

and on May 2, 2019, he filed the present Motion, ECF No. 15.

      On June 4, 2019, Tanigawa filed an Answer and a Motion for Leave to File

Substantive Joinder in Fonseca’s Motion. ECF Nos. 22, 23. On June 5, 2019, the

court granted Tanigawa’s Motion for Leave to File Substantive Joinder, and on

June 6, 2019, Tanigawa file her Joinder Motion. ECF Nos. 24, 25.

      On June 25, 2019, the court directed Bolosan to explain, on or before July

12, 2019, why he had failed to file an Opposition to Fonseca’s Motion and

whether he intended to file an Opposition. ECF No. 28. Bolosan has filed no

response.




                                          3
         A hearing is not necessary to resolve Defendants’ Motion. See Local Rule

LR7.2; LR99.16.2 (designating all hearings in pro se prisoner cases as non-hearing

motions unless otherwise ordered by the court).

                                II. LEGAL STANDARD

         Summary judgment is proper when the record demonstrates that “there is no

genuine issue as to any material fact and the movant is entitled to judgment as a

matter of law.” Celotex Corp. v. Catrett, 477 U.S. 317, 330 (1986). “Only

disputes over facts that might affect the outcome of the suit under the governing

law will properly preclude the entry of summary judgment. Factual disputes that

are irrelevant or unnecessary will not be counted.” Anderson v. Liberty Lobby,

477 U.S. 242, 248 (1986). A dispute is “genuine” when a reasonable jury could

find for the nonmoving party. Id. Conclusory statements, speculative opinions,

pleading allegations, or other uncorroborated assertions are insufficient to

establish a genuine dispute. Soremekun v. Thrifty Payless, Inc., 509 F.3d 978, 984

(9th Cir. 2007); Nelson v. Pima Cmty. Coll., 83 F.3d 1075, 1081-82 (9th Cir.

1996).

         A moving party who does not bear the burden of proof at trial “must either

produce evidence negating an essential element of the nonmoving party’s claim or

defense or show that the nonmoving party does not have enough evidence of an

                                            4
essential element” to support its case. Nissan Fire & Marine Ins. Co. v. Fritz Cos.,

210 F.3d 1099, 1102 (9th Cir. 2000). That is, the moving party must demonstrate

through authenticated evidence that the record forecloses the possibility of a

reasonable trier-of-fact finding in favor of the nonmoving party as to disputed

material facts. Celotex, 477 U.S. at 323; Orr v. Bank of Am., NT & SA, 285 F.3d

764, 773 (9th Cir. 2002). The court must view all evidence and inferences in the

light most favorable to the nonmoving party. Colwell v. Bannister, 763 F.3d 1060,

1065 (9th Cir. 2014).

      If the moving party meets its burden, the burden shifts to the nonmoving

party to “designate specific facts demonstrating the existence of genuine issues for

trial.” In re Oracle Corp. Sec. Litig., 627 F.3d 376, 387 (9th Cir. 2010) (citation

omitted). This requires the nonmoving party to “show more than the mere

existence of a scintilla of evidence. . . . In fact, the non-moving party must come

forth with evidence from which a jury could reasonably render a verdict in the

non-moving party’s favor.” Id. (citations omitted). The nonmoving party may

defeat a summary judgment motion only by setting forth specific facts that

illustrate a genuine dispute requiring a factfinder’s resolution. Liberty Lobby, 477

U.S. at 248; Celotex, 477 U.S. at 324.




                                            5
       For purposes of opposing summary judgment, the contentions offered by a

pro se litigant in motions and pleadings are admissible to the extent that the

contents are based on personal knowledge, set forth facts that would be admissible

into evidence, and the litigant attested under penalty of perjury that they were true

and correct. Jones v. Blanas, 393 F.3d 918, 923 (9th Cir. 2004).

                                  III. DISCUSSION

A.     42 U.S.C. § 1997e(a)

       The PLRA “mandates that an inmate exhaust ‘such administrative remedies

as are available’ before bringing suit to challenge prison conditions.” Ross v.

Blake, 136 S. Ct. 1850, 1854-55 (2016) (quoting § 1997e(a)). “There is no

question that exhaustion is mandatory under the PLRA.” Jones v. Bock, 549 U.S.

199, 211 (2007) (citation omitted). Requiring exhaustion allows prison officials

“an opportunity to resolve disputes concerning the exercise of their responsibilities

before being haled into court.” Id. at 204. The “exhaustion requirement does not

allow a prisoner to file a complaint addressing non-exhausted claims.” Rhodes v.

Robinson, 621 F.3d 1002, 1004 (9th Cir. 2010).

       Regardless of the relief sought, “[t]he obligation to exhaust ‘available’

remedies persists as long as some remedy remains ‘available.’ Once that is no

longer the case, then there are no ‘remedies . . . available,’ and the prisoner need

                                             6
not further pursue the grievance.” Brown v. Valoff, 422 F.3d 926, 935 (9th Cir.

2005) (citing Booth v. Churner, 532 U.S. 731, 739 (2001)) (emphasis omitted).

“The only limit to § 1997e(a)’s mandate is the one baked into its text: An inmate

need exhaust only such administrative remedies as are ‘available.’” Ross, 136 S.

Ct. at 1862. Thus, “an inmate is required to exhaust those, but only those,

grievance procedures that are ‘capable of use’ to obtain ‘some relief for the action

complained of.’” Id. at 1859 (quoting Booth, 532 U.S. at 738).

      Failure to exhaust is an affirmative defense. Bock, 549 U.S. at 216. The

defendant bears the burden of proving that an available administrative remedy was

unexhausted by the inmate. Albino v. Baca, 747 F.3d 1162, 1172 (9th Cir. 2014).

If the defendant carries his burden, the burden shifts to the inmate to “show that

there is something in his particular case that made the existing and generally

available administrative remedies effectively unavailable to him by ‘showing that

the local remedies were ineffective, unobtainable, unduly prolonged, inadequate,

or obviously futile.’” Williams v. Paramo, 775 F.3d 1182, 1191 (9th Cir. 2015)

(quoting Albino, 747 F.3d at 1172).

B.    PPM Policy No. COR.12.03

      The DPS’s grievance procedures are contained in its Corrections

Administration Policy and Procedures Manual (“PPM”), Policy No. COR.12.03

                                            7
(Inmate Grievance Program (“IGP”), eff. July 1, 2015). See Defs.’ Concise

Statement of Facts (“CSF”), ECF No. 16-2. Policy No. COR.12.03.8 sets forth a

three-step grievance procedure that applies to all inmates regarding incidents that

arise while an inmate is incarcerated at a facility in Hawaii. See id.,

COR.12.03.4.1.

       Generally, a prisoner must file an initial grievance within fourteen days of

the incident grieved, subject to certain exceptions. See id., COR.12.03.8.1-2. If

the inmate is unsatisfied with the Section Supervisor’s response, or fails to receive

a timely response, he may appeal to the Warden/Branch/Core Program

Administrator, and if still unsatisfied, to the Division Administrator. Id.,

COR.12.03.8.3(d). If a prisoner “reasonably believes the issue is sensitive,” or

fears for his safety if he pursued the normal grievance procedure, he may submit a

grievance directly to the Division Administrator in a sealed envelope marked

“Confidential.” Id., COR.12.03.8.3(b). Inmates may also file emergency

grievances, defined as “[g]rievances of an exigent nature requiring an immediate

resolution or a more expedited process.” COR.12.03.8.3(c).

       The IGP explicitly notifies prisoners that completion of all three steps is

normally required before filing litigation in the federal courts. See COR.12.03.4.7.

And, each grievance form has three steps that the inmate must check to indicate

                                             8
the level of his grievance and who will respond. All submitted grievances are

recorded in the DPS Offendertrak system. Laux Decl. ¶ 2, ECF No. 16-1.

C.     Analysis

       Bolosan filed Step-1 grievance No. 413084, regarding his claims that

Tanigawa and Fonseca denied him a lower bunk, on April 2, 2018, within days of

the alleged incident. See CSF, ECF No. 16-3. Grievance No. 413084 was denied,

though by whom and on what date is not indicated on the copy submitted into the

record. Inmate Grievance Specialist Charles J. Laux states that he found sixty-

four grievances filed by Bolosan in Offendertrak, but only No. 413084 relates to

Bolosan’s claims against Tanigwa and Fonseca, and there are no Step-2 or Step-3

appeals of No. 413084 in the Offendertrak system. See Laux Decl. ¶ 11, ECF No.

16-1 (“In my review of the grievance file for inmate Bolosan, I did not see an

appeal of the grievance document with Control No. 413084.”). Laux states that he

found no “further documentation that shows inmate Bolosan exhausting the three-

step IGP of the PSD administrative remedies for any incident that allegedly

occurred on March 31, 2018.” Id. Defendants therefore carry their burden to

demonstrate that Bolosan failed to exhaust available administrative remedies

before initiating this action.




                                           9
       The burden now shifts to Bolosan to come forward with evidence showing

that Defendants are incorrect, or that “there is something in his particular case that

made the existing and generally available administrative remedies effectively

unavailable to him.” Albino, 747 F.3d at 1172 (citing Hilao v. Estate of Marcos,

103 F.3d 767, 778 n.5 (9th Cir. 1996)). Ross outlined three “circumstances in

which an administrative remedy, although officially on the books, is not capable of

use to obtain relief.” 136 S. Ct. at 1859. These are when: (1) the “administrative

procedure . . . operates as a simple dead end¯with officers unable or consistently

unwilling to provide any relief to aggrieved inmates”; (2) the “administrative

scheme . . . [is] so opaque that it becomes, practically speaking, incapable of use

. . . so that no ordinary prisoner can make sense of what it demands”; and

(3) “prison administrators thwart inmates from taking advantage of a grievance

process through machination, misrepresentation, or intimidation.” Id. at 1859-60

(citations omitted). Beyond these limited circumstances, the mandatory language

of § 1997e(a) “foreclose[es] judicial discretion,” which “means a court may not

excuse a failure to exhaust, [or] even to take [special] circumstances into account.”

Id. at 1856-57.

       Bolosan has failed to oppose the Motion, although given ample opportunity

to do so. Bolosan therefore fails to carry his burden to show that he exhausted

                                            10
available administrative remedies before commencing this action, or that prison

officials prevented him from pursuing a grievance in any manner as set forth in

Ross. 136 S. Ct. at 1860.

                                              IV. CONCLUSION

         (1) Defendant Courtney Tanigawa’s Motion for Substantive Joinder in

Fonseca’s Motion for Summary Judgment is GRANTED.

         (2) Defendants Kevin Fonseca’s and Courtney Tanigawa’s Motion for

Summary Judgment is GRANTED and this action is DISMISSED without

prejudice for Bolosan’s failure to exhaust available prison administrative remedies

before commencing this action. See 42 U.S.C. § 1997e(a).

         (3) The Clerk is instructed to enter judgment and terminate this action. Any

pending motions are denied.

                   IT IS SO ORDERED.

                   DATED: Honolulu, Hawaii, July 30, 2019.


                                                             /s/ J. Michael Seabright
                                                            J. Michael Seabright
                                                            Chief United States District Judge




Bolosan v. Tanigawa, et al., 1:18 cv 00473 JM S WRP; Exh ‘19 Bolosan 18 473 jms (grt SJ, no opp’n)




                                                            11
